DETAILED ACTION
Claims 1-4, 6-10, 16, and 19-25 are presented for examination, wherein claims 1, 4, 6-10, and 16 are currently amended; plus, claims 21-25 are newly added. Claims 5, 11-15, and 17-18 are cancelled.
The objection to claim 7 is withdrawn as a result of the amendment to said claim.
The 35 U.S.C. § 103 rejection of claims 1-11, 16 and 20 over Soboleva is withdrawn as a result of the amendments to claim 1, from which the other claims depend, and cancellation of claims 5 and 11.
The 35 U.S.C. § 103 rejection of claim 19 over Soboleva as modified is withdrawn as a result of the amendments to claim 1, from which said claim depends.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)	IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-10, 16, and 19-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
Regarding claim 1, from which the other claims depend, the specification, while being enabling for “carbonaceous materials,” does not reasonably provide enablement for the scope of the plurality of particles for the newly added limitations regarding the plurality of particles. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
After considering all of the Wands factors plus the initial disclosure, the examiner notes the following.
The instant specification, at e.g. ¶¶ 0005, 09, 134, 138, 151, 157, and 161 plus e.g. Figures 7B and 7C, which are used to support the newly added limitations of the plurality of particles, teaches embodiments limited to said particles composed of carbonaceous material.
The examiner respectfully notes that there is no indication in the initial disclosure that the newly added limitations have support for said newly added limitations including compositions of non-carbonaceous anode materials, such as silicon, tin, sulfur, and sulfide; or, other non-carbonaceous non-anode materials, such as stainless steel or concrete.
Further, the instant invention is in the chemical arts, which is an unpredictable art, indicating an undue level of experimentation to support the breadth of the instantly claimed invention.
Still regarding claim 1, the specification and Figure 8C, while being enabling for the plurality of second pores having a pore size gradient that decreases along a radial direction from the center of the particle to a boundary of the particle, does not reasonably provide enablement for the scope of the second pores size having “a pores size that gradually changes,” which would gradient that increases along a radial direction from the center of the particle to a boundary of the particle, as claimed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
After considering all of the Wands factors plus the initial disclosure, the examiner notes the following.
The specification, at e.g. ¶0153, and said Figure 8C provide support for a pore size that gradually decreases along a radial direction from the center of the particle to a boundary of the particle.
The examiner respectfully notes that there is no indication in the initial disclosure that the newly added limitations have support for a pore size that gradually increases along a radial direction from the center of the particle to a boundary of the particle, the latter of which is within the scope of the newly added limitation “the plurality of second pores has a pore size that gradually changes along a radial direction from the center of the particle to a boundary of the particle.”
Further, the instant invention is in the chemical arts, which is an unpredictable art, indicating an undue level of experimentation to support the breadth of the instantly claimed invention.
Art of Record
None of the art of record teaches or suggests the claimed invention of claim 1, from which the other claims depend, specifically the newly added limitations of the claimed plurality of particles.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723